Citation Nr: 0922009	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  08-02 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a liver disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 through 
June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a current liver 
disorder and was not shown to have cirrhosis of the liver 
within one year of active military service; the Veteran's 
claimed liver disorder is not shown to be etiologically 
related to any injury, illness, or disease contracted during 
his active duty service.

2.  The Veteran's currently diagnosed neck disorder is not 
shown to be etiologically related to any injury, illness, or 
disease contracted during his active duty service.

3.  The Veteran's currently diagnosed schizophrenia is not 
shown to be etiologically related to any injury, illness, or 
disease contracted during his active duty service and a 
psychosis was not shown within one year of active military 
service.


CONCLUSIONS OF LAW

1.  The Veteran's claimed liver disorder was not incurred in 
or aggravated by service, and cirrhosis of the liver may not 
be presumed to have been incurred during active military 
service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).

2.  The Veteran's neck disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).

3.  The Veteran's schizophrenia was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred during active military service.  38 
U.S.C.A. §§ 1101(3), 1110, 1112(a), 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Some chronic diseases, including cirrhosis of the liver and 
psychosis, may be presumed to have been incurred in service, 
if they become manifest to a degree of ten percent or more 
within one year of the date of separation from service.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a),3.309(a). 


II.  Service connection for a liver disorder

The record reflects that the Veteran's claims folder has been 
rebuilt.  The records custodian reported in January 2007 that 
all available medical records had been provided, and that 
prior medical records had been given to the RO in 1978.  The 
Veteran's available service treatment records consist of a 
copy of his enlistment examination in September 1961, copies 
of reports of medical history and examination in May 1964 for 
his separation from service, and copies of an undated 
statement, signed by the Veteran, to the effect that there 
had been no change in his medical condition since the May 
1964 examination.  These records do not show any in-service 
treatment for or diagnosis of a liver disorder.  Similarly, 
they do not reflect any complaints of symptoms related to a 
liver disorder.  The May 1964 clinical examination did not 
reveal any abnormalities of the liver.

The Veteran has only reported treatment at the Springfield 
outpatient clinic.  Records of VA treatment by two doctors 
that he named have been obtained.  Records from the VA 
medical center in Northampton, Massachusetts that relate to 
treatment received by the Veteran from March 1999 through 
June 2007 are silent for references to symptoms of or 
treatment for a liver disorder.  

Based upon the evidence, the Veteran is not entitled to 
service connection for a liver disorder.  The available 
service treatment records do not show any in-service 
complaints of liver related symptoms or any treatment for or 
diagnosis of a liver disorder.  The post-service treatment 
records mentioned by the Veteran do not show a current 
competent medical diagnosis of a liver disorder.  And service 
connection for cirrhosis of the liver cannot be presumed, as 
this disorder was not shown to a compensable degree within 
one year of the  Veteran's active military service.

Even if the Veteran's assertions could be read as claiming 
continuity of symptomatology since service, such history is 
substantially rebutted by the complete absence of treatment 
for this disorder either in service or thereafter.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding the Board is fully justified and obligated to 
determine whether lay testimony is credible in and of itself, 
and that the Board may weigh the absence of contemporary 
medical evidence against lay statements).

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has consistently held that service connection 
may not be predicated on lay assertions of medical causation.  
See Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In the 
present case, the Veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value as to the matter of medical diagnoses and causation.  
See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a 
veteran is competent to report that on which he or she has 
personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992) (a veteran is not competent to offer opinions on 
medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for a liver disorder, 
and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

III.  Service connection for a neck disorder

The Veteran's available service treatment records do not show 
any in-service complaints of neck symptoms, nor any treatment 
for or diagnosis of a neck disorder.  The May 1964 clinical 
examination did not reveal any musculoskeletal, neck, or 
spine abnormalities.

Treatment records from the Northampton VA medical center show 
that in March 2007 the Veteran reported non-radicular neck 
pain that had persisted for a few months.  At a follow-up 
treatment visit in April 2007, he reported that his neck pain 
had been ongoing for approximately three years.  In giving 
his medical history, he reported that he was involved in a 
car accident in 1963 and believed that this was "the 
culprit" for his neck pain.  He reported that he experienced 
intermittent neck pain since his car accident in 1963, but 
that it had become worse within the last several months.  He 
was given a diagnosis of neck pain, but treating physicians 
did not render an opinion as to the etiology for the 
diagnosis.  Later treatment records reflect that the Veteran 
received follow-up care in May and June of 2007 for ongoing 
but improving complaints of neck pain, but do not indicate 
any medical opinions as to the etiology of the Veteran's neck 
pain.

Based upon the foregoing evidence, the Veteran is not 
entitled to service connection for a neck disorder.  The 
service treatment records do not show any in-service 
complaints of neck symptoms or any treatment for or diagnosis 
of a neck disorder.  The  Veteran did not report the 1963 
automobile accident when giving his medical history in May 
1964.  Although post-service treatment records indicate a 
current diagnosis of neck pain, they do not contain a 
competent medical opinion relating the Veteran's neck pain to 
an in-service injury, illness, or disease.

The only other evidence of record supporting the Veteran's 
claim is his own lay opinion, contained in his post-service 
treatment records, that he had experienced ongoing and 
intermittent neck pain since an in-service car accident in 
1963.  

Even if the Veteran's recent assertions could be read as 
claiming continuity of symptomatology since service, such 
history is substantially rebutted by the complete absence of 
treatment for this disorder either in service or soon 
thereafter and by the absence of evidence in the Veteran's 
service treatment records corroborating the occurrence of a 
car accident in 1963.  See Buchanan, 451 F.3d at 1336-7 (Fed. 
Cir. 2006) (holding the Board is fully justified and 
obligated to determine whether lay testimony is credible in 
and of itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).  The 
Board notes that the Veteran's assertions regarding the onset 
of his neck symptoms have been contradictory.  At his initial 
March 2007 treatment, he related that his neck pain had 
persisted for a few months.  At his follow-up treatment in 
April 2007, however, the Veteran reported that his neck pain 
had been ongoing for three years.  At the same April 2007 
visit, the Veteran reported that he had been experiencing 
intermittent neck pain since a car accident in 1963.  The 
Veteran's contradictory statements in this regard serve to 
further diminish the credibility of his assertions regarding 
the initial onset of his neck symptoms.  Moreover, the 
failure to mention the automobile accident in his medical 
history in 1964 also weighs against his current recollection 
of the initial onset of his neck symptoms.

As also set forth above, the Court has consistently held that 
service connection may not be predicated on lay assertions of 
medical causation.  See Grottveit, 5 Vet. App at 92-93 
(1993).  In this case, since the Veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation, his lay opinion 
does not constitute competent medical evidence and lacks 
probative value as to the matter of medical diagnoses and 
causation.  See also Layno, 6 Vet. App. at 470 (1994) (a 
veteran is competent to report that on which he or she has 
personal knowledge); Espiritu, 2 Vet. App. 482 (1992) (a 
veteran is not competent to offer opinions on medical 
diagnosis or causation).  

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for a neck disorder, 
and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert, 1 Vet. App. at 55 (1990); 38 
U.S.C.A. § 5107(b).

IV.  Service connection for schizophrenia

The Veteran's available service treatment records do not 
reflect any in-service treatment for or diagnosis of any 
psychiatric disorders including schizophrenia.  Although the 
report of medical history contains a reference to the 
Veteran's anxiety about discharge and disciplinary problems, 
the records do not otherwise reflect any subjective reports 
by the Veteran of any psychiatric symptoms.  Moreover, a 
psychiatric examination performed as part of the Veteran's 
May 1964 separation examination did not reveal any 
abnormalities.

The  Veteran only reported VA treatment records.  Among the 
records he reported, the earliest post-service treatment 
record relates to a September 2006 treatment note which 
indicates a diagnosis of schizophrenia.  Although subsequent 
treatment records through June 2007 reflect an ongoing 
diagnosis of schizophrenia, the records do not contain a 
competent medical opinion relating the Veteran's current 
schizophrenia to an in-service illness or injury.

The Board finds that the Veteran is not entitled to service 
connection for schizophrenia.  Although the post-service 
treatment records indicate a current and ongoing diagnosis of 
schizophrenia, the evidence does not reflect any competent 
medical opinions relating this current disorder to an in-
service injury or illness.  Moreover, the service treatment 
records are absent for any complaints of any psychiatric 
symptoms - other than anxiety -- or treatment for or 
diagnosis of any psychiatric disorders, including 
schizophrenia.  The Veteran has not referenced any treatment 
records that show the presence of schizophrenia or a 
psychosis within one year of his active military service.  

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for schizophrenia, and 
this claim must be denied. In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert, 1 Vet. App. at 55 (1990); 38 U.S.C.A. § 5107(b).

V.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part, effective from 
May 30, 2008.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule, among other changes, removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in his or 
her possession that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
claims for service connection for a liver disorder, neck 
disorder, and schizophrenia in a December 2006 notification 
letter.  In that letter, the Veteran was also notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VA has also fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's available service treatment records and 
the VA medical center treatment records that he referenced 
have been obtained.

The Board is aware that the Veteran has not undergone VA 
examinations to assess the nature and etiology of his claimed 
disabilities.  Under 38 U.S.C.A. § 5103A(d), a VA medical 
examination is to be afforded the veteran where such an 
examination "is necessary to make a decision on the claim."  
A VA examination is "necessary" where the evidence, taking 
into consideration all information and lay or medical 
evidence:  (1) contains competent evidence that the veteran 
has a current disability, or persistent or recurrent symptoms 
of disability; and (2) indicates that the disability or 
symptoms may be associated with the veteran's active 
military, naval, or air service; and (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  As set forth fully above, the evidence fails to 
establish a current liver disorder, nor does it contain 
competent medical evidence associating any current neck 
disorder or schizophrenia to his active duty service.  Under 
the circumstances, there is no reasonable possibility that a 
VA examination would result in findings favorable to the 
Veteran, and a VA examination is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).
 
Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for a liver disorder, is denied.

Service connection for a neck disorder, is denied.

Service connection for schizophrenia, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


